THE COURT
(CRANCH, Chief Judge,
contra) affirmed the judgment, being of opinion that the judgment against Ritchie was to be considered as affirmed in part; and that the reversal was only necessary in point of form, so as to get at the substantial merits of the case; and that the condition of the bond is to be considered as covering any sum which the appellee might recover in this court.
CRANCH, Chief Judge, was of opinion that the condition of the bond was not broken, and could not be, unless the judgment of the justice should be affirmed in toto.